DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/07/2022.	
3.	Claims 1-7, 10-12, 15-16 are pending. Claims 7, 15-16 are under examination on the merits. Claims 8-9, 13-14 are previously cancelled.  Claims 1-6, 10-12 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive, thus claims 7, 15-16  stand rejected as set forth in Office action dated 01/07/2022 and further discussed in the Response to Arguments below.  
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7, 15-16 are rejected under 35 U.S.C. 103(a)(1)  as being unpatentable over Sievert et al. (US Pub. No.2005/0051752 A1, hereinafter “Sievert”). 

	Regarding claims 7,15-16: Sievert teaches the composition (Page 3, [0030]) comprising at least one compound of general formula (I) such as CF3CF2SO2CF2CF3 (Page 4, [0041], Table 1, Example), and in combination with a co-fire-fighting agent or propellant selected from known fire-fighting agents of the classes hydrofluorocarbons, hydrochlorofluorocarbons, perfluorocarbons, perfluoro ketones (Page 2, [0023]). Sievert does not expressly teach fluorosulfones such as CF3SO2CF3 in working example.
	However, Sievert teaches the composition (Page 3, [0030]) comprising at least one compound of general formula (I) such as CF3SO2CF3 (Page 1, [0010]; Page 4, Claim 4), and in combination with a co-fire-fighting agent or propellant selected from known fire-fighting agents of the classes hydrofluorocarbons, hydrochlorofluorocarbons, perfluorocarbons, perfluoro ketones (Page 2, [0023]). Sievert teaches the composition can be introduced by streaming, e.g., using conventional portable (or fixed) fire extinguishing equipment; by misting; or by flooding, e.g., by releasing (using appropriate piping, valves, and controls) the composition into an enclosed area surrounding a fire. The composition can optionally be combined with an inert propellant, e.g., nitrogen, argon, decomposition products of glycidyl azide polymers or carbon dioxide, to increase the rate of discharge of the composition from the streaming or flooding equipment utilized (Page 3, [0028]). 
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, could easily conceive of using fluorosulfones such as CF3SO2CF3 compound  in composition without the exercise of inventive skill. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 
	
Response to Arguments
8.	Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive
	In response to Applicant’s argument that Sievert is not analogous art, since two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved.
	The Examiner respectfully disagrees. The rejection is solely on one reference rather than combination of references. The instant claim recites “a composition comprising at least  
CF3SO2CF3, and at least one inert”.  Even though Sievert teaches methods for extinguishing fire, preventing fire, and reducing or eliminating the flammability of a flammable working fluid using fluorosulfones, the two different intended uses (i.e., Sievert and present invention) are not distinguishable in terms of composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.  

The Applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare the recited the composition, and show the product is actually different from and unexpectedly better than the teachings of the reference.

9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/02/2022